                                                      Case 3:19-cv-07651-LB Document 41 Filed 12/03/19 Page 1 of 2



                                              1 Steven C. Carlson (SBN 206451)
                                                scarlson@robinskaplan.com
                                              2 ROBINS KAPLAN LLP
                                                2440 W. El Camino Real, Suite 100
                                              3 Mountain View, California 94040
                                                Tel: (650) 784-4040
                                              4 Fax: (650) 784-4041

                                              5 Christopher A. Seidl (pro hac vice pending)
                                                cseidl@robinskaplan.com
                                              6 John K. Harting (pro hac vice pending)
                                                jharting@robinskaplan.com
                                              7 ROBINS KAPLAN LLP

                                              8 800 LaSalle Avenue, Suite 2800
                                                Minneapolis, MN 55402
                                              9 Telephone: (612) 349-8500
                                                Facsimile: (612) 339-4181
                                             10
                                                Attorney for Defendant INVT SPE, LLC.
R OBINS K APLAN LLP




                                             11                                UNITED STATES DISTRICT COURT
            A TTORNEYS A T L AW




                                             12                                 NORTHERN DISTRICT OF CALIFORNIA
                          S ILICON V ALLEY




                                             13                                         SAN FRANCISCO DIVISION
                                                  INTEL CORPORATION, APPLE INC.,                   Case No. 3:19-cv-07651-LB
                                             14
                                                                          Plaintiffs,              INVT SPE, LLC DISCLOSURE STATEMENT
                                             15                                                    PURSUANT TO FEDERAL RULE OF CIVIL
                                                           v.                                      PROCEDURE 7.1 AND CERTIFICATION OF
                                             16                                                    INTERESTED ENTITIES OR PERSONS
                                                FORTRESS INVESTMENT GROUP LLC,                     PURSUANT TO CIVIL LOCAL RULE 3-15
                                             17 FORTRESS CREDIT CO. LLC, UNILOC
                                                2017 LLC, UNILOC USA, INC., UNILOC
                                             18 LUXEMBOURG S.A.R.L., VLSI
                                                TECHNOLOGY LLC, INVT SPE LLC,
                                             19 INVENTERGY GLOBAL, INC., DSS
                                                TECHNOLOGY MANAGEMENT, INC.,
                                             20 IXI IP, LLC, and SEVEN NETWORKS,
                                                LLC,
                                             21                     Defendants.
                                             22
                                                            Pursuant to Federal Rule of Civil Procedure 7.1, Defendant INVT SPE, LLC
                                             23
                                                  (“INVT SPE”) by its counsel provides the following disclosure of interested nonparties. INVT
                                             24
                                                  SPE is a Delaware corporation wholly-owned by CF INVT Holdings LLC (“CF INVT”), a
                                             25
                                                  Delaware limited liability company, and Inventergy, Inc. (“Inventergy”), a privately held
                                             26
                                                  Delaware corporation. No publicly held corporation owns 10 percent or more of INVT SPE’s
                                             27
                                                  stock.
                                             28

                                                  Corporate Disclosure Statement and Certificate
                                                  of Interested Parties                                                   CASE NO.3:19-CV-07651-LB
                                                      Case 3:19-cv-07651-LB Document 41 Filed 12/03/19 Page 2 of 2



                                              1           Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed

                                              2   persons, associations of persons, firms, partnerships, corporations (including parent corporations),

                                              3   or other entities (i) have a financial interest in the subject matter in controversy or in a party to the

                                              4   proceeding; or (ii) have a non-financial interest in that subject matter or in a party that could be

                                              5   substantially affected by the outcome of this proceeding:

                                              6           INVT SPE, LLC

                                              7           CF INVT Holdings LLC

                                              8           Inventergy, Inc.

                                              9

                                             10   Dated: December 3, 2019
                                                                                                   /s/ Steven C. Carlson
R OBINS K APLAN LLP




                                             11                                                    Steven C. Carlson
            A TTORNEYS A T L AW




                                                                                                   scarlson@robinskaplan.com
                                             12
                          S ILICON V ALLEY




                                                                                                   ROBINS KAPLAN LLP
                                                                                                   2440 W. El Camino Real, Suite 100
                                             13                                                    Mountain View, California 94040
                                                                                                   Telephone: (650) 784-4040
                                             14                                                    Facsimile: (650) 784-4041
                                             15                                                    Christopher A. Seidl (pro hac vice pending)
                                                                                                   cseidl@robinskaplan.com
                                             16                                                    John K. Harting (pro hac vice pending)
                                             17                                                    jharting@robinskaplan.com
                                                                                                   ROBINS KAPLAN LLP
                                             18                                                    800 LaSalle Avenue, Suite 2800
                                                                                                   Minneapolis, MN 55402
                                             19                                                    Telephone: (612) 349-8500
                                                                                                   Facsimile: (612) 339-4181
                                             20
                                                                                                   Attorneys for Defendant INVT SPE, LLC
                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                  Corporate Disclosure Statement and Certificate
                                                  of Interested Parties                             -2-                        CASE NO.3:19-CV-07651-LB
